NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with Fed. R. App. P. 32.1




                     United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                                     Submitted April 19, 2013*
                                      Decided May 23, 2013


                                               Before

                                FRANK H. EASTERBROOK, Chief Judge

                                ANN CLAIRE WILLIAMS, Circuit Judge

                                DAVID F. HAMILTON, Circuit Judge


No. 13-1280                                                      Appeal from the United
                                                                 States District Court for the
ATRELLA R. REYNOLDS,                                             Southern District of Illinois.
     Plaintiff-Appellant,

                v.                                               No. 3:12-cv-00200-DRH-PMF
                                                                 David R. Herndon,
AAA AUTO CLUB ENTERPRISES,                                       Chief Judge.
     Defendant-Appellee.


                                            Order
    At a job fair in St. Louis, Atrella Reynolds applied for a job with “AAA Auto Club
Enterprises,” the name the organization used at the fair. She did not get the position
and filed a charge of discrimination with the EEOC. It concluded that Reynolds wanted
a job with AAA Missouri, one of many businesses that formerly used the title “Ameri-
can Automobile Club,” and attempted to conciliate her grievance with AAA Texas. This
is not as strange as the names suggest. “Auto Club Enterprises,” an AAA business
based in Southern California, has agreements with more than 20 AAA organizations
across the nation to provide administrative services. One service apparently is hiring at
job fairs, and another is the handling of discrimination complaints, which for some
years Auto Club Enterprises handled through attorney Derek Lipscombe, who lived in


    *
    Defendant did not enter an appearance in the district court and is not participating in this appeal.
We have decided that oral argument is not necessary. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 13-1280                                                                         Page 2

Texas. By the time the EEOC attempted to deal with Lipscombe, however, he had left
this position, and either Auto Club Enterprises had not named a replacement or the
EEOC did not discover the right person to contact.

   After the EEOC sent Reynolds a right-to-sue letter, she hired a process server to
serve the complaint on:

   AAA Auto Club Enterprises
   Derek Lipscombe, Esq.
   Managing Counsel
   AAA Texas, LLC
   Texas Regional Headquarters
   6555 North State Highway 161
   Irving, Texas 75039

    This was the address the EEOC specified. The process server visited the address but
was turned away and informed Reynolds: “I was told by administrative assistant [that]
Derek Lipscombe does not receive papers at AAA Texas …. Instead they go to Kerville,
TX office of National Registered Agents Inc. 1614 Sidney Baker St. Kerville Tx 78028.”
The process server did not explain why he failed to leave a set of the papers with AAA
Texas, which is not entitled to refuse service just because it thinks another address bet-
ter. (Service was being attempted on AAA Auto Club Enterprises, the named defend-
ant, and potentially on AAA Texas as its agent, but not on Lipscombe; he is a lawyer,
not a litigant.)

    Reynolds then tried serving “AAA Auto Club Enterprises c/o National Registered
Agents” by mail; it refused to accept the papers. Reynolds checked with the Texas Sec-
retary of State’s office, which told her that National Registered Agents is indeed the reg-
istered agent for service of process on AAA Texas. An online check by this court con-
firms this information. By then the district court had instructed the Marshals Service to
serve process on Reynolds’s behalf. 28 U.S.C. §1915(d); Fed. R. Civ. P. 4(c)(3). The Mar-
shals Service twice tried to deliver the complaint and summons to either AAA Auto
Club Enterprises or AAA Texas via National Registered Agents in Houston, which both
times refused to accept the papers even though the Houston address to which the Mar-
shals Service tried to deliver the papers is the precise one listed by the Texas Secretary
of State as the place where AAA Texas should be served. Puzzlingly, on both occasions
the federal agent walked away, rather than leaving the papers for National Registered
Agents and its clients to deal with. (National Registered Agents must have retained at
least one copy, however; it sent a letter on February 13, 2013, with copy to the court,
stating that “AAA Auto Club Enterprises” had been served but asserting that it is not a
Texas business. The letter did not say whether National Registered Agents had for-
warded the papers to its client AAA Texas or to Auto Club Enterprises.)
No. 13-1280                                                                          Page 3

   At this point the district court dismissed the suit for failure to achieve service within
the time required by Fed. R. Civ. P. 4(m). The district judge did not analyze the several
service attempts, did not say what Reynolds should (or could) have done differently,
and did not recognize that documents delivered in hand have been served, no matter
what the recipient does with them. A recipient that believes itself an improper defend-
ant must file a motion to dismiss the suit. By failing to accept documents despite three
deliveries in hand (one direct and two to its registered agent, plus a mailing to its
agent), AAA Texas (at least) exposed itself to a default judgment. District courts have
entered default judgment under similar circumstances, with this court’s approbation.
See Swaim v. Moltan Co., 73 F.3d 711, 721 (7th Cir. 1996). It is hard for us to understand
why the district court dismissed the suit when plaintiff had done all that was possible,
and the fault appears to lie with the confusing web of relations among AAA entities
plus a cavalier attitude by the staff of AAA Texas and National Registered Agents.

    Perhaps it would have been prudent for the Marshals Service to have served three
sets of papers: one on Auto Club Enterprises in California, one on AAA Missouri in
Missouri, and one on AAA Texas (though the last of these, at least, did receive service,
and Auto Club Enterprises may have made AAA Texas or National Registered Agents
its agent for employment-discrimination complaints). The Marshals Service is supposed
to do what is necessary to accomplish service. 28 U.S.C. §1915(d); Graham v. Satkoski, 51
F.3d 710, 712–13 (7th Cir. 1995). It did not satisfy its duties with respect to Reynolds.

   The order dismissing the suit must be vacated. On remand, the district judge should
decide whether to authorize another round of attempted service, or to declare AAA
Texas in default and leave the three AAA entities to work out among themselves where
the responsibility lies.

    We have considered another possibility: affirmance on the ground that the com-
plaint is too skeletal to satisfy Fed. R. Civ. P. 8. But the Supreme Court held in
Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002), that a conclusory complaint of employ-
ment discrimination is adequate. See also Bennett v. Schmidt, 153 F.3d 516 (7th Cir. 1998).
There is undoubtedly tension between Swierkiewicz and later decisions, such as Ashcroft
v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). But
neither Iqbal nor Twombly overrules Swierkiewicz, and our duty is to apply the Supreme
Court’s precedents unless the Justices themselves inter them. See, e.g., State Oil Co. v.
Khan, 522 U.S. 3 (1997). The district judge may think it prudent to require Reynolds to
file a more definite statement, see Fed. R. Civ. P. 12(e), but the complaint cannot be dis-
missed as inadequate under Rule 8 or Rule 12(b)(6).

                                                                 VACATED AND REMANDED